 


109 HR 3253 IH: Healthy School Bus Act of 2005
U.S. House of Representatives
2005-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3253 
IN THE HOUSE OF REPRESENTATIVES 
 
July 12, 2005 
Mr. Menendez (for himself, Mr. Owens, Mr. Grijalva, Mr. Stark, and Mr. Lipinski) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To study and improve the air quality inside school buses, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Healthy School Bus Act of 2005. 
2.FindingsThe Congress finds as follows: 
(1)Although air pollution is a health hazard for people of all ages, children are potentially more vulnerable because their lungs are still developing and they breathe 50 percent more air per pound of body weight than adults. 
(2)Diesel exhaust is considered to be a probable human carcinogen by the Environmental Protection Agency and the World Health Organization and contains a high concentration of fine particles and 40 compounds that are listed as hazardous air pollutants by the California Environmental Protection Agency. 
(3)Fine particles from diesel exhaust have been implicated as a potential cause of heart disease, respiratory disease, and stroke. 
(4)Diesel exhaust aggravates asthma, a disease that affects approximately 4.5 million American children in kindergarten through twelfth grade. 
(5)Nearly 24 million children in the United States spend an average of an hour and a half each day in a school bus. 
(6)Because of the protection school buses provide in the event of a crash, they are the safest way for children to travel to school. 
(7)The Environmental Protection Agency’s Clean School Bus USA program, designed to help school districts replace aging bus fleets or install pollution control equipment, received nearly $60 million in proposals, but could only award $10 million in grants. 
(8)Recent studies have indicated that the concentration of diesel exhaust inside a school bus can be considerably higher than in the ambient environment, and that some, if not most, of that pollution may be coming from the bus itself. 
(9)Although activities designed to curtail emissions from the tailpipes of school buses appear to have a positive effect on the air quality inside the bus cabin, it is not clear how pollution enters the cabin or what the best strategies are for combating such pollution. 
3.Study of air quality inside school buses 
(a)StudyThe Administrator of the Environmental Protection Agency shall— 
(1)conduct a study on the air quality inside school buses; and 
(2)not later than 12 months after the date of the enactment of this Act, submit a report to the Congress on the results of such study.  
(b)StrategiesThe Administrator of the Environmental Protection Agency shall— 
(1)develop strategies for improving the air quality inside school buses; 
(2)conduct or support research to evaluate the effectiveness of such strategies; and 
(3)not later than 15 months after the date of the enactment of this Act, submit a report to the Congress describing such strategies and the results of such research. 
(c)Authorization of appropriationsThere is authorized to be appropriated $750,000 to carry out this section.  
4.Additional funding for Clean School Bus USA programThere is authorized to be appropriated to the Administrator of the Environmental Protection Agency $55,000,000 for fiscal year 2006 and each subsequent fiscal year to carry out activities, including expansion of the Clean School Bus USA program, to reduce the amount of air pollution emitted by school buses and to improve the air quality inside of school buses. 
5.Sense of CongressIt is the sense of the Congress that local educational agencies and schools— 
(1)should assign less polluting buses to the longest school bus routes; and 
(2)should adopt and implement policies to decrease school bus idling. 
 
